Per Curiam.
We agree entirely with the views expressed by the learned judge of the Common Pleas in his opinion on this case, except in relation to the form of the remedy. We think that the officer of the court, the committee of the lunatic, ought not to be subject to action for any of the expenses of the process by which the lunatic and his estate is put into the custody of the law. All those expenses ought to be carefully supervised by the court, and, considering the helpless condition of the lunatic, none ought to be allowed, except such as are manifestly just and moderate. If the committee is liable to action, he may be sued anywhere, and thus put to very unjust inconvenience and expense under the forms of law. The court that has the final settlement of the committee’s account ought to have the control of such expenditures.
Judgment reversed and record remitted.